      5:21-cv-01465-BHH         Date Filed 08/05/21    Entry Number 27      Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

 Michael Gallon,                        )
                                        )
                            Petitioner, )               Civil Action No. 5:21-1465-BHH
                                        )
                  v.                    )
                                        )                   OPINION AND ORDER
 Warden B. Dobbs,                       )
                                        )
                          Respondent. )
  __________________________________ )

          Petitioner Michael Gallon (“Petitioner”), a federal inmate proceeding pro se, filed this

habeas relief action pursuant to 28 U.S.C. § 2241. (ECF No. 1.) In accordance with 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2), D.S.C., this matter was referred to United

States Magistrate Judge Kaymani D. West for pre-trial proceedings and a Report and

Recommendation (“Report”).

          On May 27, 2021, and again on June 3, 2021, Magistrate Judge West issued proper

form orders, advising Petitioner that he had until June 17, 2021, to correct the defects in his

Petition. Petitioner was warned that failure to file an amended petition or cure the deficiencies

would subject the case to dismissal. Petitioner failed to comply with those Orders.

          On July 12, 2021, Magistrate Judge West issued a Report recommending that this

action be dismissed in accordance with Federal Rule of Civil Procedure 41(b) for failure to file

an amended petition, and for failure to comply with a court order. (ECF No. 21.) Attached to

the Magistrate Judge's Report was a notice advising Petitioner of his right to file written

objections to the Report within fourteen days of being served with a copy. (Id. at 5.) Petitioner

filed no objections and the time for doing so expired on July 29, 2021. (See id. (noting

objections were due by July 26, 2021, with an additional three days to be added if served by

mail).)
     5:21-cv-01465-BHH        Date Filed 08/05/21     Entry Number 27      Page 2 of 2



       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or recommit the

matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). The Court reviews

the Report only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation” (quotation marks and citation omitted)).

       After a thorough review of the record of this matter, the applicable law, and the Report,

the Court finds no clear error. Accordingly, the Court adopts and incorporates the Report (ECF

No. 21) by reference herein. It is therefore ORDERED that this action be dismissed for failure

to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. See Ballard v.

Carlson, 882 F.2d 93 (4th Cir. 1989).

       IT IS SO ORDERED.

                                           /s/ Bruce Howe Hendricks
                                           United States District Judge

August 5, 2021
Charleston, South Carolina

                                              *****

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by Rules

3 and 4 of the Federal Rules of Appellate Procedure.

                                                2
